Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action
DETAILED ACTION
Elected claim: 10-16 (response to restriction requirement, dated 03/04/2022). 
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record WANG (US-PGPUB-NO:  US20150221993)WANG discloses):10. A method of controlling a battery pack [Para. 4 refer to: "controller", "battery"], the battery pack comprising a plurality of battery modules [Para. 2, refer to: "battery cell"], a plurality of slave controllers respectively included in the plurality of battery modules [Para. 4, refer to: "slave", "controller", "battery cells"], and a master controller configured to control the slave controllers [Para. 4, 3, refer to: "master", "slave", "controller"], the method comprising:detecting the number of a plurality of second ports by receiving an identification signal- [Para. 5, refer to: "second", "signal"; also, Para. 34, refer to: "identify"], from an identification terminal provided in a first port of a communication cable [Para. 34, refer to: "identify", "communication"], in which the first port connected to the master controller [Para. 3, 4], and the plurality of second ports respectively connected to the plurality of slave controllers are formed: detecting the number of the plurality of slave controllers connected to the plurality of second ports [Para. 11, refer to: "slave", "number"];and determining operation of the battery pack by comparing the number of the plurality of second ports [Para. 32, refer to: "second", "number"], with the number of the plurality of slave controllers connected to the plurality of second ports [Para. 4, 11, refer to: "slave", "control", "number"].
s 10, is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record YASUHITO (US-PGPUB-NO:  US20100244770)(As to claim 10, YASUHITO discloses):10. A method of controlling a battery pack [Para. 41, refer to: "controller", "battery pack"], the battery pack comprising a plurality of battery modules [Para. 29, refer to: "battery pack", "cell"], a plurality of slave controllers respectively included in the plurality of battery modules [Para. 56, refer to: "slave", "controller", "cell"], and a master controller configured to control the slave controllers [Para. 8, refer to: "master", "slave", "controlling"], the method comprising:detecting the number of a plurality of second ports by receiving an identification signal [Para. 8 refer to: "detecting"], from an identification terminal provided in a first port of a communication cable [Para. 36, refer to: "end", "communication"], in which the first port connected to the master controller- [Para. 40, 41, refer to: "master controller"], and the plurality of second ports respectively connected to the plurality of slave controllers are formed: detecting the number of the plurality of slave controllers connected to the plurality of second ports [Para. 40, 41];and determining operation of the battery pack by comparing the number of the plurality of second ports [Para. 5, 6], with the number of the plurality of slave controllers connected to the plurality of second ports [Para. 40, 41].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 11-16.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status